PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/491,794
Filing Date: 19 Sep 2014
Appellant(s): WU et al.



__________________
OBLON, McCLELLAND, MAIER & NEUSTADT L.L.P.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/10/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/18/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	In response to appellant’s arguments on page 21, that the claimed invention does not describe overlaying image outputs from different imaging sources, while the examiner agrees that the term “overlay” is not used in the claim language, the claims do recite “one or more imaging sensors”.  Notably, the claims do not preclude the use of multiple sensors, and notably, specifically do recite that multiple sensors are used.
Furthermore, while the examiner agrees that the claim language does not specifically refer to “overlaying”, the claims also do not preclude using art which teaches “overlaying”, or any other specific manner of combining the acquired data.  Notably, both appellant’s invention and Prokoski “combine” imaging data with topographical data of the wound.  As noted by Prokoski, this allows for wound healing to be monitored over time, by measuring the volume and area of the wound ([0227]).
Appellant further asserts on page 22 that “the claimed invention describes a system for determining characteristics of a medical injury based on a three-dimensional point cloud generated from topology information acquired by a single imaging source”.

In response to applicant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant further argues on page 22 that “the “imaging information” and the “topology information” of the claimed invention are sequentially implemented and are not layers of a combined image”.  It is unclear to the examiner how “sequentially implemented” may be compared with “layers of a combined image”, as these appears to be two distinct concepts.  However, as noted in claim 1 for example, the claim recites “one or more imaging sensors that obtain imaging information and topology information of an area of interest, the imaging information including two-dimensional information of objects in the area of interest and the topology information including three-dimensional information of objects in the area of interest”.  Notably, the claims do NOT explicitly recite that the different pieces of information are “sequentially implemented”.  In response to applicant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, while it is unclear precisely what is meant by the term “sequentially implemented”, the examiner notes that Prokoski also implements the various steps of the procedure in a sequential order.  While the examiner agrees that the claim does not recite layers of a combined image, the examiner also notes however that the claims do not preclude using prior art which utilizes layers of a combined image.  Notably, both appellant’s invention and Prokoski “combine” imaging data with topographical data of the wound.  As noted by Prokoski, this allows for wound healing to be monitored over time, by measuring the volume and area of the wound ([0227]).
Appellant further argues on page 23-24 regarding the combination of Prokoski and John, however, examiner respectfully disagrees. Prokoski is relied upon to teach the limitations of claim 1, including for example mapping a locus of points and generating a 3D point cloud, as Prokoski teaches relating the acquired IR and 3D-visual camera data, by assigning coordinates to each jointly visible point in the scene ([0100]-[0101]).  The scene encompasses a view of the patient’s tissue, including both healthy tissue and a diseased portion (delineate wound, [0081]-[0082]).  This allows for wound healing to be monitored over time, by measuring the volume and area of the wound ([0227]).  Thus, the 3D point cloud of Prokoski maps all of the points, and thus includes data regarding the entirety of the image including the injury portion and additional data of the surrounding tissue, rather than “only the injury portion” as is now recited in claim 1.
However, it is known in the art to select a subset of acquired data to use, rather than using the entirety of the data set.  Notably, John teaches that an injury portion in an image (the lesion) may be extracted from the entirety of the image, in order to allow a less experienced operator to more easily visualize the injury portions in the final display image, and to give precise depth information about the lesion ([0052]).  Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Prokoski to map point cloud data from only the injury portion, as John teaches that portions of an image may be extracted and utilized to visualize a diagnosis, as this would allow a less experienced operator to more easily visualize the injury portions in the final displayed image, and to give precise depth information about the lesion.  Additionally, one of ordinary skill in the art would recognize that in general, one may select any subset of acquired data to analyze as desired, rather than using the entirety of the data set.
That is, appellant has attempted to overcome the Prokoski reference by amending the claim to recite “map only the locus of points enclosing the injury portion”, however while it is true that Prokoski maps all of the locus points including both the injury portion and other tissue portion, mapping only a subset of the data rather than the entirety of the data does not produce a patentable distinction.  The John reference is provided to teach that it is generally known in the imaging art to extract an injury portion of the acquired data, to allow the operator to more easily visually analyze the injury portion.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JONATHAN CWERN/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:

William Thomson
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
Jason Skaarup
/Jason Skaarup/
Quality Assurance Specialist, Art Unit 3700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.